DETAILED ACTION
Examiner's Note:  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s remarks filed on 08/27/2021 have been fully considered. 
Regarding claim[s] 1, 3 – 5, 7 – 14, 16 – 23 having been rejected over various  obviousness rejections, applicant's remarks are not persuasive, therefore, see the examiners response to such remarks in the office action below. 
The examiner will address all other remarks in the office action below that do not concern the prior art rejections, if any, in the office action below. 
Applicant states on page[s] 12 and 13 of the remarks as filed: “In particular, as amended, the independent claims specify that the file sharing system (A) receives, from a remote device operated by a first user, an access token for a stored file, and (B) invokes an authentication process to authenticate the identity of a second user in response to receiving the access token.”

receiving a request for a resource from a first device over a first channel. 
Where at paragraph: 0011, lines 1 – 5, In another aspect, the method includes authenticating a second user, receiving a token value, wherein the token value is associated with a user session wherein a first user has access to a resource based on an indication of approval from the second user.

***The examiner’s response above equally applies to the same or similar remarks made on page[s] 12 and 13 of the remarks as filed. 

Applicant states on page[s] 13 of the remarks as filed: “The proposed combination of Kulkarni and Dabiri, even if proper, would not have yielded a file sharing system, or any other type of system, that controls access to a stored file in the manner now claimed. 
Independent claims 1, 12 and 20 distinguish patentably over the applied art for at least these reasons. Each of claims 3-5, 7-11, 13, 14, 16-19, and 22-31, being dependent on claim 1, 12, or 20, should be allowable for at least the same reasons.”

In response the examiner points to the prior art combination of Kulkarni in view of Dabiri. Specifically, Kulkarni discloses a method for authenticating a first user by use of a first parameter and token value for access to a resource over a first channel [abstract of Kulkarni], when combining the resource with a FTP server 71, which routinely exchanges/monitors digital audio/video files with vending machines 62, 63, for completeness [Figure #4, and Figure # 4 and paragraph: 0096, lines 7 – 11, and Figure 
Response to Amendment
Status of the instant application:
Claim[s] 2, 6, 15, 21 are cancelled. 
Claim[s] 1, 3 – 5, 7 – 14, 16 – 20, 22, 23, 24 – 34 are pending in the instant application. 
Regarding claim[s] 1, 3 – 5, 7 – 14, 16 – 20, 22, 23 under the obviousness rejections, applicant’s claim amendments have been considered, they are not persuasive. The newly added claim amendments have been addressed in the office action below. 
Claim[s] 24 – 34 are newly added claims and are addressed in the office action below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 1, 10, 12, 18, 20, 24 – 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562]
As per claim 1. Kulkarni does teach a method [paragraph: 0007, In one approach, multiple channels may be used to authenticate a user. In one aspect, this includes a method that includes receiving a first authentication parameter from a first device associated with a user over a first channel, wherein the user is unauthenticated. The method also includes transmitting a token value and receiving the token value and a second authentication parameter from a second device over a second channel, wherein the second device is associated with the user; and using the token value to associate the first authentication parameter to the second authentication parameter.], comprising:
receiving,……………and from a first remote device operated by a first user [paragraph: 0010, lines 2 – 3, receiving a request for a resource from a first device over a first channel], a token configured to enable access to a file that is stored by the……………[paragraph: 0012, lines 2 – 6, The user can be authenticated based on the first authentication parameter and the second authentication parameter. The first authentication parameter can be a user ID, password, hard token, soft token, wireless applet, voiceprint, or any combination thereof. Where at paragraph: 0011, lines 1 – 5, In another aspect, the method includes authenticating a second user, receiving a token value, wherein the token value is associated with a user session wherein a first user has access to a resource based on an indication of approval from the second user];
in response to receiving the token, invoking,……………., a first authentication process to authenticate an identity of a second user based on a first input provided by the second user [paragraph: 0010, lines 6 – 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device]; and 
determining,……………………, that the identity of the second user has been authenticated based on the first input [paragraph: 0010, lines 6 – 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device]; and
providing,………………………, access to the file by the first remote device based at least in part on the token [paragraph: 0010, In another aspect, the method includes authenticating a first user on a first channel, receiving a request for a resource from a first device over a first channel that requires an indication of approval from a second user, wherein the first device is associated with a first user, and transmitting a token value to the first device. Where at paragraph: 0012, lines 2 – 5, the user can be authenticated by a first authentication parameter and the second authentication parameter. The first authentication parameter can be a user ID, password, hard token, soft token ] and authentication of the identity of the second user [paragraph: 0010, lines 6 – 14, The method also includes authenticating a second user on a second channel, receiving the token value from a second device over the second channel, wherein the second device is associated with the second user, and receiving the indication of approval from the second device. The method also includes using the token value to associate the request from the first device with the indication of approval from the second device and providing the resource to the first device.] 
Kulkarni does not teach clearly the claim limitation of: 
…………..filing sharing system…………………………..
However, Dabiri does teach………..filing sharing system [Figure # 4 and paragraph: 0096, lines 7 – 11, In the preferred application, first and second keen merchandise vending machines 62, 63 supply users 60, 61 with a variety of merchandise 65 including food, tobacco products, alcoholic beverages, digital audio/video files, etc.
Where at Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. applicant’s filing sharing] which receives, decodes and verifies the completeness of data files generated by and transferred from first and second keen merchandise vending machines 62, 63 to FTP server 71]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni and Dabiri in order for the authentication of the first user by a first and second authentication parameters by the authentication server for access to a requested resource of Kulkarni to include authenticating the first user by multi-factor authentication operations for access to the requested resource of Dabiri. This would allow for the first user to be authenticated by two or more authentication factors before access to the requested resource is allowed. See paragraph: 0034, lines 9 - 18 of Dabiri.
As per claim 10. Kulkarni does teach what is taught in the rejection of claim 1 above. 
Kulkarni does not clearly teach the method of claim 1, further comprising: determining, by the file sharing system, that the identity of the second user has been authenticated within a first window of time following receipt of the token;
wherein providing access to the file by the first remote device is further based at least in part on the identity of the second user having been authenticated within the first window of time.
However, Dabiri does teach the method of claim 1, further comprising: determining, by the file sharing system, that the identity of the second user has been authenticated within a first window of time following receipt of the token [paragraph: 0131, lines 23 – 27, the host server confirming an identity of the first user by receiving, from the authorized transaction terminal, verification that the first user entered the identification code within the predetermined time limit directly at the authorized transaction terminal];
wherein providing access to the file by the first remote device is further based at least in part on the identity of the second user having been authenticated within the first window of time [paragraph: 0131, lines 23 – 27, the host server confirming an identity of the first user by receiving, from the authorized transaction terminal, verification that the first user entered the identification code within the predetermined time limit directly at the authorized transaction terminal. Then at paragraph: 0131, lines 51 – 57, The first user enters the unique authorization code at the ATM and thereby withdraws money from the second user's bank account. The unique authorization code is valid for only a selected ATM location and for only a predetermined time period. Of course, the first user may be located at a kiosk or gas pump, rather than an ATM, for example.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and 
As per system claim 12 that includes the same or similar claim limitations as method claim 1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “computer readable medium,” and “processor,” is taught by the prior art of Kulkarni at paragraphs: 0107, 0108.
As per system claim 18 that includes the same or similar claim limitations as method claim 10, and is similarly rejected. 

As per non – transitory computer readable medium claim 20 that includes the same or similar claim limitation as method claim #1, and is similarly rejected. 
***The examiner notes that applicant’s recited: “non – transitory computer readable medium,” and “processor,” is taught by the prior art of Kulkarni at paragraphs: 0107, 0108.
As per claim 24. Kulkarni as modified does teach the method of claim 1, further comprising:
	receiving, by the file sharing system [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11, In the preferred application, first and second keen merchandise vending machines 62, 63 supply users 60, 61 with a variety of merchandise 65 including food, tobacco products, alcoholic beverages, digital audio/video files, etc. 
Where at Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. applicant’s filing sharing] which receives, decodes and verifies the completeness of data files generated by and transferred from first and second keen merchandise vending machines 62, 63 to FTP server 71], a request to make the file accessible [Kulkarni, paragraph: 0010, lines 2 – 3, receiving a request for a resource from a first device over a first channel]; and in response to the request, generating, by the file sharing system, the token [Kulkarni, paragraph: 0011, lines 1 – 5, In another aspect, the method includes authenticating a second user, receiving a token value, wherein the token value is associated with a user session wherein a first user has access to a resource based on an indication of approval from the second user].
As per claim 25. Kulkarni does teach the method of claim 24, wherein the request is received from a second remote device operated by the first user [Kulkarni, Figure # 5A1, component – AS (22) and paragraph: 0080, lines 7 – 13, The first authentication parameter provided to the first user can also be, for example, a descriptive title, identifying number, or SSN. The third-party user enters (13) the user ID on the first channel. The AS sets (22) the authentication credential on user agent 1, and the first user is presented with a token value and instructed to complete authentication on another device/channel.].
As per claim 26. Kulkarni as modified does teach the method of claim 25, further comprising:
	authenticating, by the file sharing system [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11 and Figure # 4 and paragraph: 0097, lines 11 – 17], the identity of the first user based on a second input provided by the first user to the second remote device [Kulkarni, Figure # 5A1, component – AS (22) and paragraph: 0080, lines 7 – 13, The first authentication parameter provided to the first user can also be, for example, a descriptive title, identifying number, or SSN. The third-party user enters (13) the user ID on the first channel. The AS sets (22) the authentication credential on user agent 1, and the first user is presented with a token value and instructed to complete authentication on another device/channel];
	wherein generating the token is based at least in part on the identity of the first user having been authenticated based on the second input [Kulkarni, paragraph: 0089, lines 30 – 33, The session DB 208 retrieves the last transaction ID for user ID1, and the session ID 58, creates (69) a token value, combines the token value with the other values provided and the current time.].
As per claim 27. Kulkarni does teach the method of claim 1, wherein the first authentication process causes a second remote device operated by the first user to output a first prompt requesting that the first user provide the first input to the second remote device [Kulkarni, Figure # 5A1, component – AS (22) and paragraph: 0080, lines 7 – 13, The first authentication parameter provided to the first user can also be, for example, a descriptive title, identifying number, or SSN. The third-party user enters (13) the user ID on the first channel. The AS sets (22) the authentication credential on user agent 1, and the first user is presented with a token value and instructed to complete authentication on another device/channel].
As per claim 28. Kulkarni as modified does teach the method of claim 1, further comprising:
	
	in response to receiving the token, invoking, by the file sharing system [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11 and Figure # 4 and paragraph: 0097, lines 11 – 17], a second authentication method to authenticate an identity of the first user of the first remote device based on a second input provided by the first user [Kulkarni, paragraph: 0012, lines 2 – 6, The user can be authenticated based on the first authentication parameter and the second authentication parameter [i.e. applicant’s second input provided]. The first authentication parameter can be a user ID, password, hard token, soft token, wireless applet, voiceprint, or any combination thereof. The second authentication parameter can be a user ID, a password, a hard token, a soft token, a wireless applet, a voiceprint, or any combination thereof.]; and

	determining, by the file sharing system, that the identity of the first user has been authenticated based on the second input [Kulkarni, paragraph: 0012, lines 11 – 13, The user can be notified over the second channel that the authentication is complete, allowing the user to continue a user session on the first channel.];

	wherein providing access to the file [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11] by the first remote device is further based at least in part on authentication of the identity of the first user [Kulkarni, paragraph: 0012, lines 11 – 13, The user can be notified over the second channel that the authentication is complete, allowing the user to continue a user session on the first channel.].
As system claim # 29 that includes the same similar claim limitations as method claim # 24, and is similarly rejected. 
As system claim # 30 that includes the same similar claim limitations as method claim # 25, and is similarly rejected. 
As system claim # 31 that includes the same similar claim limitations as method claim # 26, and is similarly rejected. 
As system claim # 32 that includes the same similar claim limitations as method claim # 27, and is similarly rejected. 
As system claim # 33 that includes the same similar claim limitations as method claim # 28, and is similarly rejected. 
As system claim # 34 that includes the same similar claim limitations as method claim # 24, and is similarly rejected. 
Claim[s] 3, 4, 5, 8, 13, 14, 16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied in the rejection of claim # 27 above, and further in view of Hanley et al. [US PGPUB # 2018/0027413]
As per claim 3. Kulkarni and Dabiri do teach what is taught in the rejection of claim 27 above. 
	Kulkarni and Dabiri do not teach clearly the method of claim 27, wherein the first prompt requests that the first user provide a biometric input to the second remote device. 
	However, Hanley does teach the method of claim 27, wherein the first prompt requests that the first user provide a biometric input to the second remote device [Hanely, paragraph: 0016, lines 1 – 12, In a first implementation, S110 is an authentication platform or service provider [i.e. applicant’s second remote device] has verified or validated the express authentication data provided by the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni and Hanley in order for the authentication of the first user by a first and second authentication parameters for access to a requested resource of Kulkarni to include authenticating the first user by automated machine learning - authentication behavior of Hanley. This would allow for the first user to be authenticated on multi-factor authentication based on if the first user’s behavior requires such type of multi-factor authentication operations. See paragraph: 0013, lines 1 – 8 of Hanley. 
As per claim 4. Kulkarni as modified teach the method of claim 1, wherein:
invoking the first authentication process comprises sending an authentication request to an authentication service such that the authentication service authenticates the identity of the second user based on the first input [Dabiri, Figure # 8 and paragraph: 0131, lines 10 – 43, (c.) the host server communicating the request to the second user, selected by the first user and within the friendship network of the first user, and notifying the second user that the item is located at the authorized transaction terminal; (d.) upon receiving from the second user an acceptance to the request, the host server notifying the first user that the acceptance of the request was received; (e.) in accordance with terms and conditions of the second user acceptance of the request, the host server receiving an acceptance confirmation from the first user; (f) the host server transmitting a temporary identification code to the first user for initiating retrieval of the item within a predefined period of time at the authorized transaction terminal; (g.) the host server confirming an identity of the first user by receiving, from the authorized transaction terminal, verification that the first user entered the identification code within the predetermined time limit directly at the authorized transaction terminal; (h.) the host server confirming authorization of the request by receiving from the second user a pre-defined bank access code associated with a bank account of the second user; and (i.) the host server transferring the pre-defined bank access code to the authorized transaction terminal and requesting the authorized transaction terminal to verify the pre-defined bank access code is an authorized pre-defined bank access code associated with the bank account of the second user. The combination of method steps (a.)-(i.) advantageously provides a practical application for authorizing money withdrawal from the second user's bank account without requiring the first user and second user to be located at a same location. In particular, the second user (account owner) directly inputs his/her ATM card pin code into the software application (e.g., via a phone, or other portable electronic device) without having to be present at the ATM with the first user.]; and
determining that the identity of the second user has been authenticated is based at least in part on receipt of a response from the authentication service that indicates the identity of the second user has been authenticated [Kulkarni, The AS [i.e. applicants authentication] 202 validates (80) the token and time. The ID system 206 confirms (147, 148) that the second user is an "authorized parent" for the first user].
As per claim 5. Kulkarni as modified does teach the method of claim 1, wherein determining that the identity of the second user has been authenticated comprises 
determining that the identity of the second user has been authenticated based at least in part on a biometric input provided to a second remote device by the second user [Hanley, paragraph: 0016, lines 1 – 6, In a first implementation, S110 is triggered based on a successful completion of a primary authentication for a transaction. In this first implementation, the user may provide express authentication data (e.g., providing user credentials, expressly providing biometric data, etc.) in response to an authentication request].
As per claim 8. Kulkarni as modified does teach the method of claim 1, further comprising:
receiving, by the file sharing system [Dabiri, Figure # 4 and paragraph: 0096, lines 7 – 11, In the preferred application, first and second keen merchandise vending machines 62, 63 supply users 60, 61 with a variety of merchandise 65 including food, tobacco products, alcoholic beverages, digital audio/video files, etc.
Where at Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. applicant’s filing sharing] which receives, decodes and verifies the completeness of data files generated by and transferred from first and second keen merchandise vending machines 62, 63 to FTP server 71] and from the second device, biometric information that is used to authenticate the identity of the second user [Hanley, paragraph: 0016, lines 1 – 6, In a first implementation, S110 is triggered based on a successful completion of a primary authentication for a transaction. In this first implementation, the user may provide express authentication data (e.g., providing user credentials, expressly providing biometric data, etc.) in response to an authentication request.].
As per system claim 13 that includes the same or similar claim limitations as method claim 4, and is similarly rejected. 

As per system claim 14 that includes the same or similar claim limitations as method claim 8, and is similarly rejected. 

As per system claim 16 that includes the same or similar claim limitations as method claim 8, and is similarly rejected. 

As per claim 23. Kulkarni does teach the system of claim 33, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the system to:
determine that the identity of the first user has been authenticated based at least in part on a biometric input provided to the first device by the first user The above mentioned aspects can include one or more of the following features. The user can be authenticated based on the first authentication parameter and the second authentication parameter. The first authentication parameter can be a user ID, password, hard token, soft token, wireless applet, voiceprint, or any combination thereof].
Claim[s] 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] and Hanley et al. [US PGPUB # 2018/0027413] as applied in the rejection of claim # 28, and further in view of Votaw et al. [US PGPUB # 2018/0026970]
As per claim 7.  Kulkarni and Dabiri and Hanley do teach what is taught in the rejection of claim #28 above. 
	Kulkarni and Dabiri and Hanley do not teach clearly the method of claim 28, wherein:
determining that the identity of the first user has been authenticated comprises determining that the identity of the first user has been authenticated based at least in part on a biometric input provided to the first remote device by the first user.
However, Votaw does teach the method of claim 28, wherein:
determining that the identity of the first user has been authenticated comprises determining that the identity of the first user has been authenticated based at least in part on a biometric input provided to the first remote device by the first user [paragraph: 0048, In one or more alternative arrangements, instead of or in addition to sending one-time passcodes to the first registered device and the client authentication computing platform 110 may send one or more biometric authentication prompts and/or other authentication prompts to the first registered device and/or the second registered device. For example, in performing the example sequence of events discussed above in authenticating the first user to the first user account, client authentication computing platform 110 may additionally or alternatively generate and/or send one or more biometric authentication prompts and/or other authentication prompts to one or more registered devices associated with the first user account (e.g., client computing device 150, client computing device 160). Such biometric authentication prompts may, for instance, prompt a recipient device and/or a user of such a recipient device to provide biometric input (e.g., fingerprint biometric input, voiceprint biometric input, facial scan biometric input, retinal scan biometric input, and/or other biometric input)for validation by the recipient device and/or by client authentication computing platform 110].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuikarni as modified and Votaw in order for the authentication of the first user by a first and second authentication parameters for access to a requested resource of Kuikarni as modified to include an one-time password [OTP] for authentication of the first user of Votaw. This would allow for the user to access the resource with a different password each time the resource is requested. See paragraph: 0004, lines 15 - 24 of Votaw.
Claim[s] 9, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 
As per claim 9. Kulkarni and Dabiri do teach what is taught in the rejection of claim 25 above. 
	While Dabiri does teach receiving, at the file sharing system and from the second remote device, the file [Dabiri, Figure # 4 and paragraph: 0097, lines 11 – 17, The assimilated vending machine network 100 includes an unlimited number of keen merchandise vending machines 62, 63 each coupled to an FTP or file transfer protocol server 71 [i.e. applicant’s filing sharing] which receives, decodes and verifies the completeness of data files [i.e. applicant’s files] generated by and transferred from first and second keen merchandise vending machines 62, 63 [i.e. applicant[s] second remote device] to FTP server 71].
Kulkarni and Dabiri do not clearly teach the method of claim 25, further comprising:
and storing, by the file sharing system, the file.
However, Cotterill does teach the method of claim 25, further comprising:
and storing, by the file sharing system, the file [paragraph: 0063, lines 11 – 14, Furthermore, the application server 66 [i.e. applicant’s file sharing system] may also continue to monitor and/or record use of the restricted content on the first device 60 after the first device 60 accesses the restricted content].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and 
As per system claim 17 that includes the same or similar claim limitations as method claim 9, and is similarly rejected.  

Claim[s] 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied in the rejection of claim[s] 1 above, further in view of Sandler et al. [US PGPUB # 2010/0153717]
As per claim 11. Kulkarni and Dabiri do teach what is taught in the rejection of claim 1 above. 
Kulkarni and Dabiri do not clearly teach the method of claim 1, wherein: 
the file is encrypted; and
providing access to the file by the first remote device further comprises sending, by the file sharing system to the first remote device, a decryption key for decrypting the file.
However, Sandler does teach the method of claim 1, wherein: 
the file is encrypted [paragraph: 0071, line 17, encrypted content]; and
providing access to the file by the first remote device further comprises sending, by the file sharing system to the first remote device, a decryption key for decrypting the file [paragraph: 0038, There is also provided in accordance with still another preferred embodiment of the present invention an apparatus for securing content, the apparatus including a first communication mechanism operative to establish communication between a secure module source and a content rendering device, a dynamically generated pseudo-unique secure module loader operative to load a dynamically generated pseudo-unique secure module to the content rendering device from the secure module source, a second communication mechanism operative to establish communication between the secure module source and the dynamically generated pseudo-unique secure module, and a decryption key transferring mechanism operative to transfer a decryption key from the secure module source to the dynamically generated pseudo-unique secure module, thereby enabling decryption of encrypted content, the encrypted content being encrypted according to the decryption key].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and Sandler in order for the authentication of the first user by a first and second authentication parameter for access to a requested resource of Kulkarni as modified to include encrypting the requested resource data of Sandler. This would allow for the protection of the resource data that can only be accessed by an authorized user who has the decryption key. See paragraph: 0061 of Sandler. 
As per system claim 19 that includes the same or similar claim limitations as method claim 11, and is similarly rejected. 

Claim[s] 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. [US PGPUB # 2008/0086764] in view of Dabiri [US PGPUB # 2019/0251562] as applied to claim[s] 10 above, and further in view of He [US PGPUB # 2014/0041005]
As per claim 22. Kulkarni and Dabiri do teach what is taught in the rejection of claim 10 above. 
Kulkarni and Dabiri do not teach clearly the method of claim 10, further comprising:
determining, by the file sharing system, that the identity of the first user has been authenticated within a second window of time following receipt of the token;
wherein providing access to the file by the first remote device is further based at least in part on the identity of the first user having been authenticated within the second window of time.
However, He does teach the method of claim 10, further comprising:
determining, by the file sharing system, that the identity of the first user has been authenticated within a second window of time following receipt of the token [paragraph: 0027, lines 15 – 23, After receiving the second login request, the login server determines a corresponding mapping relationship according to the mapping relationship serial number in the second login request, and determines user information The login server makes a comparison of the user information with pre-stored user information so as to authenticate whether a user of the second client is allowed for login.];
wherein providing access to the file by the first remote device is further based at least in part on the identity of the first user having been authenticated within the second window of time [paragraph: 0010, lines 9 – 15, and establishing a time window for authenticating the user through a second-level login process initiated by a respective client device different from the first client device, wherein the second -level login process requires the user to provide second user login information in accordance with the security enhancement information].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kulkarni as modified and He in order for the authentication of the first user by a first and second authentication parameter for access to a requested resource of Kulkarni as modified to include pre-mapping and post mapping of authentication information of the requesting user and a remote server of He. This would allow for the authentication of the user of by the post – mapping of authentication data that is sent to the user from a remote server. Where the user submits the authentication data in the form of the post mapping authentication to the remote server, where the authentication data is compared with the pre-mapping of the authentication data at the remote server. See paragraphs: 0004, 0005 of He. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/DANT B SHAIFER HARRIMAN/           Primary Examiner, Art Unit 2434